DETAILED ACTION
This Non-final action is responsive to communications: application filed on 05/18/2022.
Claims 1-8 are pending. Claim 1 is independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers  submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, line 2 recites the term "..a power-up pulse.." is a redundant term that render the claim indefinite for being ambiguous because the term has already  been recited in antecedent claim 1, line 4. It is unclear if the claims are referring to previously mentioned  power-up pulse or, is setting forth another power-up pulse. For the purpose of art rejection, power-up pulses are treated as different power-up pulses.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 7,333,372 B1). Further supported by Liu (US 5768617 A) for limitation analysis.
Regarding independent claim 1, Tanaka teaches an arithmetic device (Fig. 1: 100 or Fig. 6: 400 "integrated circuit device" including asic. See Fig. 1-Fig. 9 for illustrated components and functionality. See also Examiner's markup version of Tanaka Figure 9) comprising: 
an auto-command/address generation circuit (Fig. 1: 131) configured to sequentially activate an auto-load selection signal (Fig. 1: Oscillator CLK is activated first) and an auto-load command (signal associated with Fig. 1: COM, ADR is activated after CLK) for an auto-load operation (col. 1, lines 46-56: "auto-loading function", see col. 2, lines 63-67: " ... data which is auto-loaded ... " and compared. Limitation of auto-command/address generation circuit and function is further supported by Liu Fig. 3: 350, 360 where auto-read, auto-write control circuit is disclosed) when a power-up pulse (Fig. 9: power voltage Vd with a duration) is activated, 
wherein the auto-command/address generation circuit (Fig. 1: 131) is configured to change at least one of an auto-column address and an auto-row address for a next auto-load operation when the auto-load operation terminates (Fig. 9: AL "autoload" cycles in context of col. 5, lines 30-55 : " .. . auto-load AL is repeated plural times ... " and see col. 6, lines 30-37: comparison is performed plural times at end of "AL". Repeated bit positions and are taken as auto-column address and auto-row address); 

    PNG
    media_image1.png
    633
    834
    media_image1.png
    Greyscale

a first data storage circuit (Fig. 1: 120 ROM) configured to output look-up table data (data to be auto-loaded and target for comparison, see Fig. 1: DATA) , corresponding to an activation function (activation function associated with Fig. 1: COM, ADR), based on the auto-load command (col. 2, lines 63-67 and col. 3, lines 1-12: data is auto-loaded according to "read command COM"); and 
a second data storage circuit (Fig. 1: 133 "second register") configured to store the look-up table data (col. 3, lines 1-12: "holding the data that was auto-loaded") , output from the first data storage circuit, based on the auto-load command (col. 2, lines 63-67 and col. 3, lines 1-12).
Regarding claim 2, Tanaka teaches the arithmetic device of claim 1, wherein the auto-load operation incudes an auto-read operation and an auto-write operation (col. 2, lines 63-67 and col. 3, lines 1-12: auto read from 120, auto write to 110 and compared without intervention from host or, controller. Limitation is further supported by Liu Fig. 3: 350, 360 where auto-read, auto-write control circuit and associated functions are disclosed).
Regarding claim 3, Tanaka teaches the arithmetic device of claim 2, wherein the auto-command/address generation circuit generates an auto-read signal for the auto-read operation (Abstract, col. 1, lines 46-56, col. 2, lines 63-67 and col. 3, lines 1-12); and 
wherein the auto-read signal is included in the auto-load command (Abstract, col. 1, lines 46-56, col. 2, lines 63-67 and col. 3, lines 1-12).
Regarding claim 4, Tanaka teaches the arithmetic device of claim 4, wherein the auto-load command (Fig. 1: command COM associated with read or, write) includes an auto-active signal (col. 1, lines 46-67: signal associated with “auto-loading function”), an auto-read signal (col. 1, lines 46-67: signal associated with auto read), an auto-write signal (col. 1, lines 46-67: signal associated with auto write), and an auto-pre-charge signal (col. 1, lines 46-67: signal associated with precharge required for  comparing or, reading or writing data), and 
wherein, the auto-active signal (active signal for selecting ROM data), the auto-write signal (write signal associated with transferring data to ), and the auto-pre-charge signal (pre-charge signal associated with comparing. See col. 1, lines 46-67, col. 1, lines 46-56, col. 2, lines 63-67, col. 3, lines 13-32) are included in the auto-load command (Fig. 1: command COM) .
Regarding claim 5, Tanaka teaches the arithmetic device of claim 1, wherein the auto- command/address generation circuit receives a power-up pulse (Fig. 3: “AUTOLOAD” pulse shown) that is activated when a power source voltage (Fig. 3: Vd) is boosted (increase to) to have a level that is consistent with or higher than a predetermined target level (limitation taken as a stable supply level).

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-5  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of corresponding Application No. #17164445 (pgpub US 20210158852 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, any nsdp double patenting rejection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Matsuo (US 5,434,819 A): Fig. 1-Fig. 9 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825